Citation Nr: 1131729	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular disorder other than hypertension as secondary to service-connected PTSD.

3.  Entitlement to an initial rating in excess of 50 percent for PTSD.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1953 to December 1954.

This case was originally denied by April 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

In April 2010, the Board of Veterans' Appeals (Board) denied an initial evaluation in excess of 50 percent for PTSD and remanded the other issues listed on the title page to the RO for additional development.  The Veteran appealed the Board's denial of an initial evaluation in excess of 50 percent to the Court of Appeals for Veterans Claims (Court).  The April 2010 Board denial of an initial evaluation in excess of 50 percent for PTSD was vacated and remanded to the Board by an Order of the Court in December 2010 based on an October Appellee Motion For Remand (Motion).   

A letter was sent to the Veteran on June 29, 2011, in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  According to a July 6, 2011 response from the Veteran, he did not have any more evidence to submit and wanted his case readjudicated immediately.  

A January 2011 private medical report on the Veteran's PTSD was added to the claims files in April 2011, which is after the most recent Supplemental Statement of the Case, along with a statement from the Veteran.  Because this report is essentially cumulative of evidence already on file, and in light of the Board's actions below, the Board finds that this case does not need to be remanded to the RO for review prior to Board action.  See 38 C.F.R. § 20.1304 (2010).  


The issue of entitlement to service connection for a cardiovascular disorder other than hypertension as secondary to service-connected PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  All known and available medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for secondary service connection for hypertension, for an increased rating for PTSD, and for TDIU; and he has otherwise been assisted in the development of his claims.

2.  The competent evidence does not demonstrate that the Veteran has hypertension due to his service-connected PTSD.

3.  There is evidence of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to service-connected psychiatric disability.

4.  The Veteran has completed high school; he last worked full time in 1991 as a machine operator.

5.  The Veteran's service-connected PTSD precludes him from securing or following a substantially gainful occupation consistent with his educational background and previous work history.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension as secondary to service-connected disability have not been met.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2010).  
2.  The criteria for the assignment of an evaluation of 70 percent, but no higher, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).  

3.  The criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.




Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in December 2003, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for PTSD by rating decision in April 2008.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim.

A letter was sent to the Veteran in June 2008, prior to adjudication, informing him of the requirements needed to establish entitlement to TDIU.  

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letters.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in a March 2006 letter about disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation of the Veteran's hypertension was conducted in January 2009; a private psychiatric evaluation was conducted in January 2011.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

Secondary Service Connection Claim

The Veteran has contended that he has hypertension as the result of his service-connected PTSD.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

There is an elevated blood pressure reading of 130/90 in March 1972, and hypertension was diagnosed beginning in January 2007.

According to a November 2008 statement from E.W. Hoeper, M.D., who was treating the Veteran for PTSD, it was at least as likely as not that the Veteran's PTSD contributed to his hypertension.

The Veteran was provided a VA evaluation of his hypertension in January 2009.  After review of the claims files and examination of the Veteran, the examiner concluded that the Veteran's hypertension was less likely as not caused by or the result of PTSD, which was based on the results of a Vietnam Era twins study database that did not support the contention that PTSD is a significant cause of hypertension or a chronically aggravating factor for hypertension.

There is evidence both for and against the service connection claim at issue.  The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board finds the January 2009 VA medical report against the claim is of more probative value than the November 2008 private opinion in favor of the claim.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The November 2008 private opinion is not based on a complete review of the claims files and does not include a rationale.  In contrast, the January 2009 VA opinion is based on a review of the claims files and includes the rationale that a relevant medical study did not find a causal connection between PTSD and hypertension, to include aggravation of hypertension by PTSD.  For these reasons, the opinion is deemed to be highly probative.

The Board has considered the Veteran's written contentions.  Although the Veteran is competent to report his symptomatology, as a layperson without the appropriate medical training and expertise, the Veteran is not competent to render a probative opinion on a medical matter, such as whether there is a medical relationship between his hypertension and his PTSD.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In a March 2011 statement from the Veteran, he referred to two prior VA decisions as supporting his claim for a causal relationship between hypertension and PTSD.  However, in the more recent of these decisions, the Board remanded the issue of service connection for hypertension secondary to service-connected PTSD for additional development.  This decision only referred to a private physician's statement of a causal connection, and the Board observed that the private physician was not a cardiologist and did not have the benefit of review of the Veteran's medical treatment records.  The earlier decision granted service connection for hypertension as secondary to service-connected PTSD based on the opinion of a private physician but noted that the opinion did not include a supporting rationale.  In contrast, in this case, the VA opinion against the claim was based on a review of the claims files and included a supporting rationale.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for PTSD, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating Claim

The Veteran was granted service connection for PTSD by rating decision in April 2008, which assigned a 50 percent rating effective September 24, 2003, the date of claim, under Diagnostic Code 9411.  He contends that his PTSD is more severely disabling than is reflected by the currently assigned rating.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the evidence warrants an increased rating of 70 percent.  

According to the October 2010 Motion, the April 2010 Board denial did not provide an adequate statement of reasons or bases to explain why the Veteran's symptoms and GAF scores did not fit the criteria for a higher rating.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  



Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

A 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 21-30 is reflective of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). 

A GAF score of 31-40 is illustrative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

A June 2004 private psychiatric evaluation by J. C. Lindgren, M.D. and a May 2005 evaluation by E. W. Hoeper, M.D., physicians with the Goldsboro Psychiatric Clinic, assign the Veteran a GAF score of 30, which is reflective of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Richard, 9 Vet. App. at 267 (1996), citing DSM IV.  Dr. Lindgren described the Veteran's symptoms as severe.

At additional psychiatric evaluations completed during the current appeal, the Veteran's private treating physician assigned the following GAF scores: 35 (in December 2005, August 2008, and August 2009) and 40 (in November 2005, February 2006, and April 2006).  Such scores are reflective of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  At the December 2005 evaluation, the treating physician expressed his opinion that, as a result of PTSD, the Veteran was "moderately compromised in his ability to sustain social relationships . . . [and was] unable to sustain work relationships."

Further, at June and August 2006 and February, April, July, October, and December 2007 private treating sessions, the Veteran's psychiatrist assigned a GAF score of 45, which is illustrative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

VA treatment records for December 2006 reveal the diagnoses of PTSD and depression.  The GAF score was 55.

According to a January 2011 letter from Dr. Hoeper, who had treated the Veteran for his psychiatric problems since May 2005 and most recently treated him in October 2010, the Veteran currently had nightmares at least 10 times a week, waking in a panic lasting 5-10 minutes, and flashbacks many times a day.  He was also reported to have panic attacks 10 times a week, lasting at least 15-20 minutes; severe impairment of recent memory, resulting in getting lost on trips; auditory and visual hallucinations 2-5 times a week.  He had occasional intrusive thoughts, startled easily, and was sometimes hyper vigilant.  He had problems with anger, sadness, and fear 50 percent of the time without understanding why.  He felt depressed 75 percent of the time, with low energy and little interest in things.  He was taking several medications related to his psychiatric problems.  Chronic PTSD was diagnosed, and the GAF score was 40.  The examiner concluded that there was moderate compromise in the Veteran's ability to sustain social relationships and that the Veteran was unable to sustain work relationships.  The Veteran was considered permanently and totally disabled and unemployable.

The multiple psychiatric evaluations that the Veteran underwent during the current appeal reflect his complaints of frequent intrusive thoughts, nightmares, and flashbacks; distress at exposure to triggers reminding him of past trauma; avoidance of conversations about past service; anhedonia estrangement and detachment from others; restricted affect; chronic sleep disturbance; irritability and anger outbursts; concentration and memory problems; hypervigilance; exaggerated startle response; an inability to tolerate crowds; a depressed mood; decreased energy; crying spells; panic attacks (involving palpitations, sweating, and shaking); and visual illusions or hallucinations.  In addition, these examinations have shown an anxious mood, a restricted affect, tension, panic attacks (occurring approximately 8-10 times per week and lasting no more than 45 minutes per episode), sleep impairment, some hallucinations, some rambling and racing thought processes, concentration problems, memory impairment, as well as some (but not total) social and industrial impairment.

The medical evidence, especially the private reports from Drs. Lindgren and Hoeper of Goldsboro Psychiatric, shows a disability picture for the Veteran's 
service-connected psychiatric disorder that more closely resembles the severity of the criteria for an evaluation of 70 percent due to occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

However, a schedular evaluation in excess of 70 percent is not warranted because the evidence does not show total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  In fact, the Veteran's social impairment was considered only moderately impaired in December 2005 and January 2011.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran is competent to report his psychiatric symptoms.  His complaints are credible, but must be evaluated in light of the rating schedule described above.  The Veteran's complaints have been considered in the above noted grant of a 70 percent rating for service-connected psychiatric disability throughout the appeal period; however, evaluations for VA purposes have not shown the severity required for a higher schedular, as discussed above.  


TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of 
service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

The Veteran is currently service connected for a psychiatric disability, 70 percent disabling; for residuals of a ganglionectomy of the left wrist, 10 percent disabling; and for bilateral hearing loss, noncompensably disabling.  His combined rating is 70 percent.

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

The Board must determine whether the Veteran's service-connected psychiatric disability prevents him from working at substantially gainful employment consistent with his work background and education.  

Based on the action above, the Veteran's psychiatric disability is 70 percent disabling.  Therefore, he meets the percentage standards for consideration of a TDIU rating.  

The Veteran has completed high school and has worked as a machine operator.  According to the evidence on file, he last worked on a full-time basis in 1991.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.  

Consequently, the Board must now determine whether the Veteran's 
service-connected PTSD is severe enough to prevent him from obtaining and maintaining substantially gainful employment.  

As noted above, private treatment reports show significant symptomatology, with private GAF scores from 30 to 45.  

Consequently, the evidentiary record shows that the Veteran currently has significant impairment of both social and industrial adaptability due to his 
service-connected psychiatric disability.  In fact, it was concluded in December 2005 and January 2011 that the Veteran was unable to work.  Factoring in the Veteran's educational and work background, he has only a high school education and has not worked full time since 1991, the Board finds that his service-connected disability is shown to preclude him from securing and following substantially gainful employment.  Consequently, TDIU is warranted.


ORDER

Service connection for hypertension is denied.

An initial evaluation of 70 percent for PTSD is warranted, subject to the controlling regulations applicable to the payment of monetary benefits.
A TDIU rating is warranted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

It is contended by the Veteran that his current cardiovascular disorder was either caused or aggravated by his service-connected PTSD.  

As noted above, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Service connection is also warranted for additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The medical evidence on file reveals that a January 2011 VA evaluation, which included review of the claims files, found that the Veteran's ischemic heart disease was not aggravated by his service-connected PTSD but that the Veteran also had depression and there was "evidence to support effects of depression on the natural progression of ischemic heart disease."  The examiner was unable to comment on whether the Veteran's depression was related to his PTSD because this was not his area of expertise.  The examiner recommended that the Veteran undergo psychiatric evaluation for a nexus opinion.  

Because this opinion does not clearly show an etiological relationship between the Veteran's service-connected PTSD and his ischemic heart disease, but does indicate a possible connection between his depression and his ischemic heart disease, a remand for additional development is warranted prior to final Board action.
Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for ischemic heart disease since January 2011, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  After the above has been completed, the AMC/RO must arrange for review of the claims files by an appropriate health care provider to determine whether the Veteran's depression is a separate psychiatric disability or is part of his service-connected PTSD and, if his depression is related to service-connected PTSD, whether the depression has caused or aggravated his ischemic heart disease.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the reviewer in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files, the reviewer must provide an opinion on whether the Veteran's depression is a separate nonservice-connected disability or is associated with service-connected PTSD and, if associated with the PTSD, whether it has caused or aggravated the Veteran's ischemic heart disease beyond normal progression.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state.  

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and to obtain such evidence.

e. If it is determined that a current examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.   

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

4.  The AMC/RO will then consider all of the evidence of record and re-adjudicate the Veteran's claim for service connection for a cardiovascular disorder other than hypertension as secondary to service-connected PTSD.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


